IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40054
                         Summary Calendar



ISAAC FRANKLIN,

                                          Plaintiff-Appellant,

versus

VICTOR RODRIGUEZ, Chairman, Board of Pardons and Parole;
GERALD GARRETT, Board Member; BRENDOLYN ROGERS GARDNER,
Board Member; W. G. “BILLY” WALKER, Board Member,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:99-CV-83
                       - - - - - - - - - -
                         October 1, 2001

Before JOLLY, JONES and SMITH, Circuit Judges.

PER CURIAM:*

     Isaac Franklin, Texas prisoner #557634, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 lawsuit with prejudice

and the district court’s denial of his postjudgment motion

seeking withdrawal of the court’s collection order regarding the

filing fee for Franklin’s lawsuit.    As an initial matter,

however, this court must examine the basis of its jurisdiction,

on its own motion, if necessary.     See Mosley v. Cozby, 813 F.2d
659, 660 (5th Cir. 1987).   FED R. APP. P. 4(a)(4)(B)(i) provides

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40054
                                 -2-

that, if a timely motion is made pursuant to FED. R. CIV. P.

59(e), a notice of appeal filed after entry of the judgment, but

before disposition of the motion, is ineffective until the entry

of the order disposing of the motion.      With the exception of a

motion requesting correction of a clerical error, all

postjudgment motions that call into question the correctness of

the judgment and which are filed within 10 days of the judgment's

entry are treated as Rule 59(e) motions, regardless the label

applied to the motion.    See Mangieri v. Clifton, 29 F.3d 1012,

1015 n.5 (5th Cir. 1994); Harcon Barge Co. v. D & G Boat Rentals,

Inc., 784 F.2d 665, 668-69 (5th Cir. 1986)(en banc).

     Within 10 days after entry of the district court’s final

judgment, Franklin filed a request for modification of the

district court’s dismissal.     Such request should be treated as a

Rule 59(e) motion because it was filed within ten days of entry

of the judgment, and it called into question the correctness of

the judgment.    Because the district court has not ruled on such

motion, Franklin’s notice of appeal is not yet effective.      See

FED R. APP. P. 4(a)(4)(B)(i).

     The case is REMANDED and the clerk of this court is ordered

to return the record to the district court for it to rule on the

Rule 59(e) motion as expeditiously as possible.      See Burt v.

Ware, 14 F.3d 256, 260-61 (5th Cir. 1994).      Should the district

court deny the motion, Franklin’s notice of appeal will become

effective.

     REMANDED.